Exhibit 99.10 OMAGINE, INC. BENEFICIAL OWNER ELECTION FORM - RIGHTS The undersigned acknowledge(s) receipt of your letter and the enclosed materials relating to the distribution of non-transferable rights to purchase shares of common stock, $0.001 par value per share (“Common Stock”), of Omagine, Inc. I (we) hereby instruct you as follows: (CHECK THE APPLICABLE BOXES AND PROVIDE ALL REQUIRED INFORMATION) Box 1.  Please DO NOT EXERCISE RIGHTS for Common Stock. Box 2.  Please EXERCISE RIGHTS for Common Stock as set forth below: Basic Subscription Right I exercise rights - (no. of your rights rounded up to nearest whole right) x 1 (ratio) (no. of new shares) Therefore, I apply for x $ (no. of new whole shares) (subscription price) (amount enclosed) Over-Subscription Privilege If you fully exercise your Basic Subscription Right, and wish to subscribe for additional shares, you may exercise your Over-Subscription Privilege. Exercise of your Over-Subscription Privilege is subject to limitation and allocation as described in the Prospectus. I apply for x $ (no. of whole shares) (subscription price) (additional amount enclosed) Total Payment Required (sum of basic plus over-subscription amounts): $ I am (we are) making the Total Payment Required in the following manner:  Payment in the following amount is enclosed: $ and/or  Please deduct payment of $ from the following account maintained by you as follows: 1 (The total of the above two boxes must equal the “Total Payment Required” specified above.) Type of AccountAccount No. I (we) on my (our) own behalf, or on behalf of any person(s) on whose behalf, or under whose directions, I am (we are) signing this form irrevocably elect to purchase the number of shares of Common Stock indicated above on the terms set forth in the Prospectus; and agree that if I (we) fail to pay for the shares I (we) have elected to purchase, you may exercise any remedies available to you under law. Name(s) of beneficial owner(s): Signature(s) of beneficial owner(s): If you are signing in your capacity as a trustee, executor, administrator, guardian, attorney-in-fact, agent, officer of a corporation or acting in a fiduciary or representative capacity, please provide the following information: Name: Capacity: Address (including Zip Code): Telephone Number: 2
